NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JOHNNY LEE JACOBS, DOC #Y28017,          )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-1958
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Rachael E. Bushey of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and SALARIO, JJ., Concur.